Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the Application filed on 4/18/2022.  
This application is a divisional of U.S. Non-Provisional Patent Application No. 16167082, filed 10/22/2018 which claims priority under 35 U.S.C. 119(e) based upon U.S. Provisional Application No. 62/575,424 filed on 10/21/2017. 
Claims 1-8 are pending in the case.  Claim 1 is an independent claim.


Claim Objections

Claims 1- 8 are objected to because of the following informalities:
Claim 1 is objected to because the following recited limitations do not appear to carry patentable weight.  Independent claim 1 recites the limitation “a sensor subsystem including at least one sensor configured or configurable to map an environment… a display subsystem including one of at least one projector configured or configurable to project at least one display content… at least one processing unit operably connected or connectable… processing unit being configured or configurable to”.  The limitation “configurable to” is not a required step.  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  MPEP § 2111.04.  Therefore, the effective limitation of claim 1 appears to be “a sensor subsystem including at least one sensor; a display subsystem including one of at least one projector; at least one processing unit.  Examiner suggests amending claim 1 to recite “a sensor subsystem including at least one sensor configured 
Appropriate correction is required.


Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of copending Application No. 17/699088 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim 2 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of copending Application No. 17/699088 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim 3 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of copending Application No. 17/699088 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim 4 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of copending Application No. 17/699088 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim 5 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of copending Application No. 17/699088 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim 6 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of copending Application No. 17/699088 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim 7 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of copending Application No. 17/699088 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim 8 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of copending Application No. 17/699088 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

17/699088
17/722982
6. An imaging and display system comprising: 
a sensor subsystem including at least one sensor configured or configurable to map an environment in proximity to the system to identify a user position and a display candidate; 
a display subsystem including one of at least one projector configured or configurable to project at least one display content on the display candidate, and a controller configured to control the display candidate; and 
at least one processing unit operably connected or connectable to the sensor subsystem, the display subsystem and at least one memory, the at least one processing unit being configured or configurable to: 
determine one or more characteristics of the display candidate; 
determine motion of an object in the environment; and 
configure the display content based on one of the characteristics of the display candidate, and the motion of the object.

1. An imaging and display system comprising: 
a sensor subsystem including at least one sensor configured or configurable to map an environment in proximity to the system to identify a user position and a display candidate; 
a display subsystem including one of at least one projector configured or configurable to project at least one display content on the display candidate, and a controller configured to control the display candidate; and 
at least one processing unit operably connected or connectable to the sensor subsystem, the display subsystem and at least one memory, the at least one processing unit being configured or configurable to: 
determine one or more characteristics of the display candidate; 
determine motion of an object in the environment; and 
configure the display content based on one of the characteristics of the display candidate, and the motion of the object.

7. The system of claim 6 wherein 

the system is a wrist mounted device with the projector arranged to illuminate at least one of front and back of a hand wearing the unit, a wrist, forearm or finger of the hand, and 

the sensor is configured to detect a size or orientation of the hand wearing the unit, a wrist, forearm or finger of the hand or entering a field of view of the sensor.
2. The system of claim 1 wherein 
the system is a wrist mounted device with the projector arranged to illuminate at least one of front and back of a hand wearing the unit, a wrist, forearm or finger of the hand, and 
the sensor is configured to detect a size or orientation of the hand wearing the unit, a wrist, forearm or finger of the hand or entering a field of view of the sensor.

8. The system of claim 7 wherein the processor continuously monitors the user hand to detect if a finger or a second object enters a predetermined area for determining interface inputs.
3. The system of claim 2 wherein the processor continuously monitors the user hand to detect if a finger or a second object enters a predetermined area for determining interface inputs.
9. The system of claim 6 wherein 

the system is eye glasses with the projector being located to project onto at least one lens of the eye glasses, and 

the sensor including at least one eye facing camera and at least one outward-facing camera.
4. The system of claim 1 wherein 
the system is eye glasses with the projector being located to project onto at least one lens of the eye glasses, and 
the sensor including at least one eye facing camera and at least one outward-facing camera.

10. The system of claim 9 wherein the outward-facing camera continuously maps the environment, and the eye facing camera continuously monitors a field of view for determining interface inputs.
5. The system of claim 4 wherein the outward-facing camera continuously maps the environment, and the eye facing camera continuously monitors a field of view for determining interface inputs.
11. The system of claim 6 wherein the system is a virtual or augmented reality headset.
6. The system of claim 1 wherein the system is a virtual or augmented reality headset.
12. The system of claim 6 wherein the system includes a plurality of interconnectable modules, with a first module including the sensor, and a second module including the projector.
7. The system of claim 1 wherein the system includes a plurality of interconnectable modules, with a first module including the sensor, and a second module including the projector.
13. The system of claim 12 wherein each module includes a communication port operably connected with a communication port of an adjacent module connected therewith.
8. The system of claim 7 wherein each module includes a communication port operably connected with a communication port of an adjacent module connected therewith.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-6 are rejected under 35 U.S.C. § 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Claim 2 recites the limitation “wherein the system is a wrist mounted device with a projector”.  Parent claim 1 which claim 2 depends on recites the limitation “system comprising: a sensor subsystem including at least one sensor configured or configurable to map an environment in proximity to the system to identify a user position”.  It is unclear how a sensor subsystem on a wrist mounted device can identify a user position.

Claim 4 recites the limitation “wherein the system is eye glasses with the projector being located to project onto at least one lens of the eye glasses”.  Parent claim 1 which claim 4 depends on recites the limitation “system comprising: a sensor subsystem including at least one sensor configured or configurable to… identify a user position”.   It is unclear how a sensor subsystem on a pair of eyeglasses that a user is wearing can identify a user position.

Claim 4 recites the limitation “the system is eye glasses with the projector being located to project onto at least one lens of the eye glasses”.  Parent claim 1 which claim 4 depends on recites the limitation “determine one or more characteristics of the display candidate; determine motion of an object in the environment; and configure the display content based on one of the characteristics of the display candidate, and the motion of the object”.   Nothing in the disclosure states how characteristics of a lens in a pair of eyeglasses are determined nor how display content is configured based on a motion of a detected object.  As such, it is unclear what it means for a display content on a lens of a pair of eyeglasses to be configured based on characteristics of lens and motion of an object. 

Claim 6 recites the limitation “wherein the system is a virtual or augmented reality headset”.  Parent claim 1 which claim 6 depends on recites the limitation “system comprising: a sensor subsystem including at least one sensor configured or configurable to… identify a user position”.   It is unclear how a sensor subsystem on a headset that a user is wearing can identify a user position.  Parent claim 1 which claim 6 depends on recites the limitation “determine one or more characteristics of the display candidate; determine motion of an object in the environment; and configure the display content based on one of the characteristics of the display candidate, and the motion of the object”.   Nothing in the disclosure states how characteristics of a head set is determined nor how display content is configured based on a motion of a detected object.   As such, it is unclear what it means for a display content headset to be configured based on characteristics of lens and motion of an object. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 2 recites the limitation “wherein the system is a wrist mounted device with a projector”.  Parent claim 1 which claim 2 depends on recites the limitation “system comprising: a sensor subsystem including at least one sensor configured or configurable to map an environment in proximity to the system to identify a user position”.   Claim 1 describes system that is away from a user to identify the user’s position.  Claim 2 which depends on parent claim 1 describes a wrist watch that a user is wearing.  Nothing in the disclosure states that a wrist watch can identify a user position.  As such, claim 2 appears to be describing a different embodiment or a different invention than parent claim 1 and does not further limit the subject matter of parent claim 1 which it depends on.

Claim 4 recites the limitation “wherein the system is eye glasses with the projector being located to project onto at least one lens of the eye glasses”.  Parent claim 1 which claim 4 depends on recites the limitation “system comprising: a sensor subsystem including at least one sensor configured or configurable to… identify a user position”.   Claim 1 describes system that is away from a user to identify the user’s position.  Claim 4 which depends on parent claim 1 describes a pair of eyeglasses a user is wearing.  Nothing in the disclosure states that a pair of eyeglasses can identify a user’s position.   As such, claim 4 appears to be describing a different embodiment or a different invention than parent claim 1 and does not further limit the subject matter of parent claim 1 which it depends on.

Claim 6 recites the limitation “wherein the system is a virtual or augmented reality headset”.  Parent claim 1 which claim 6 depends on recites the limitation “system comprising: a sensor subsystem including at least one sensor configured or configurable to… identify a user position”.  Claim 1 describes system that is away from a user to identify the user’s position.  Claim 6 which depends on parent claim 1 describes a headset a user is wearing.  Nothing in the disclosure states that a headset that a use is wearing can identify a user’s position.   As such, claim 6 appears to be describing a different embodiment or a different invention than parent claim 1 and does not further limit the subject matter of parent claim 1 which it depends on.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Raffa et al., U.S. Patent Application Publication No. 20180288380, filed on 3/29/2017 (hereinafter Raffa) in view of Katz, U.S. Patent Application Publication No. 20180292907, filed on 5/29/2016 (hereinafter Katz).

As for independent claim 1, Raffa discloses an imaging and display system comprising: 
a sensor subsystem including at least one sensor configured or configurable to map an environment in proximity to the system to identify a user position and a display candidate; 
(Raffa paragraph [0019]-[0025] discloses dynamically mapping environment via sensor input to determine user position and display candidate;"The surface identification and ranking logic 501 typically receives sensor input from camera 521 The surface identification and ranking logic 501 may also determine the optimal projection size and orientation to ensure that the content is readable from each users' point of view", Raffa [0019]; "Dynamic mapping may be performed with camera 521 and an object recognition service, as well as a predictive mapping of surface types to viewability or projectability characteristics", Raffa [0020]; ]; "A user and group detection logic 507 may detect groups in the environment by leveraging camera capabilities and clustering people into groups using machine vision techniques.", Raffa [0023]) 
a display subsystem including one of at least one projector configured or configurable to project at least one display content on the display candidate, and 
(Raffa paragraph [0014] discloses content projected by a projector) 
a controller configured to control the display candidate; and 
(Raffa paragraph [0017] discloses controlling display candidate by enabling touch input on surfaces) 
at least one processing unit operably connected or connectable to the sensor subsystem, the display subsystem and at least one memory, the at least one processing unit being configured or configurable to: determine one or more characteristics of the display candidate; 
(Raffa paragraph [0039], [0019], [0020] discloses processing unit 602 configured to determine characteristics such as reflectivity, curvature, hardness of a display surface) 
configure the display content based on one of the characteristics of the display candidate, and the motion of the object 
(Raffa paragraph [0019], [0025] discloses configure the display content based on one of the characteristics of the display candidate, optimizing the projection based display characteristics such as reflectivity of surface). 

Raffa does not appear to explicitly disclose system comprising processing unit configured to configure the display content based on one of the characteristics of the display candidate, and the motion of the object.  However, Katz discloses an imaging and display system comprising: 
a sensor subsystem including at least one sensor configured or configurable to map an environment in proximity to the system to identify a user position and a display candidate; 
(Katz paragraph [0068], [0079] discloses sensors identifying a display candidate, sensor captures pointing finger gesture to determine display candidate surface 26 as shown in fig. 4) 
a display subsystem including one of at least one projector configured or configurable to project at least one display content on the display candidate, and 
(Katz paragraph [0081] discloses projector 12 configured to project display content on display candidate, surface 26) 
at least one processing unit operably connected or connectable to the sensor subsystem, the display subsystem and at least one memory, the at least one processing unit being configured or configurable to: 
(Katz paragraph [0063] discloses processor and sensor) 
determine one or more characteristics of the display candidate; 
(Katz paragraph [0081] discloses determining characteristics of display candidate, process input from sensor to determine characteristics such as the color, shape, orientation in space, reflectivity, etc. of the surface) 
determine motion of an object in the environment; and 
(Katz paragraph [0079] discloses determining motion of an object in the environment, pointing gesture of a finger towards the wall as shown in fig. 4) 
configure the display content based on one of the characteristics of the display candidate, and the motion of the object 
(Katz paragraph [0081] discloses configuring display content, configure projection settings and parameters, based on characteristics of display, color, shape, orientation in space, reflectivity, etc. of the projection surface and motion of object, finger gesture pointing to display surface). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Katz with Raffa for the benefit of having a system that optimizes displayed content based on the environment and user preference. 

Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Raffa in view of Katz in view of Woo et al., U.S. Patent Application Publication No. 20160127624, filed on 6/4/2015 (hereinafter Woo).

As for claim 2, limitations of parent claim 1 have been discussed above.  Woo discloses system wherein 
the system is a wrist mounted device with the projector arranged to illuminate at least one of front and back of a hand wearing the unit, a wrist, forearm or finger of the hand, and 
(Woo paragraph [0050], [0087] discloses wrist mounted device, wearable device 100, with projector projecting content on a user's hand as shown in fig. 4C) 
the sensor is configured to detect a size or orientation of the hand wearing the unit, a wrist, forearm or finger of the hand or entering a field of view of the sensor 
(Woo paragraph [0060], [0083], [0085], [0086] discloses detecting size of hand and adjusting projection based on detected size as shown in fig. 3). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Woo with Raffa and Katz for the benefit of having a system where a “wearable device may configure and provide a UI screen that is appropriate for the detected image projection area”, (Woo [0009]) to enlarge the input area of a small wearable device to reduce input error. 


Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Raffa in view of Katz in view of Woo in view of Ku, U.S. Patent Application Publication No. 20170251186, filed on 9/18/2015 (hereinafter Ku).

As for claim 3, limitations of parent claim 2 have been discussed above.  Ku discloses system wherein 
the processor continuously monitors the user hand to detect if a finger or a second object enters a predetermined area for determining interface inputs 
(Ku paragraph [0064]-[0066] discloses detecting direction of infrared ray change when finger or object is detected to recognize input). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Woo with Raffa and Katz for the benefit of having a system recognize input of specific key in on a projected user interface. 


Claims 4-6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Raffa in view of Katz in view of Osterhout, U.S. Patent No. 9759917, filed on 1/3/2012 (hereinafter Osterhout).

As for claim 4, limitations of parent claim 1 have been discussed above.  Osterhout discloses system wherein 
the system is eye glasses with the projector being located to project onto at least one lens of the eye glasses, and 
(Osterhout Col 51 Lines 16-20, Col Lines 53-58 Col 23, Osterhout Col 45 Lines 32-34 discloses eyeglasses with projector projecting image on a lens of the glasses as shown in fig. 6 and 8D) 
the sensor including at least one eye facing camera and at least one outward-facing camera 
(Osterhout Col 64 Lines 58-63, Oserhout Col 45 Lines 38-47 discloses eye facing camera, rear-facing camera and outward-facing camera, forward facing camera). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Osterhout with Raffa and Katz for the benefit of having a convenient portable system that projects information that can be easily viewed by a user and not require much space.

As for claim 5, limitations of parent claim 4 have been discussed above.  Osterhout discloses system wherein 
the outward-facing camera continuously maps the environment, and 
(Osterhout Col 45 Lines 38-47 discloses forward facing camera continuously maps environment, detect what the user is looking and identifies location and POI) 
the eye facing camera continuously monitors a field of view for determining interface inputs 
(Osterhout Col 64 Lines 58-63, Col 84 Lines 1-12 discloses eye facing camera, rear-facing camera, for determining inputs, detect eye movement such as blinking to make a selection). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Osterhout with Raffa and Katz for the benefit of having a convenient portable system that projects information that can be easily viewed by a user and not require much space.

As for claim 6, limitations of parent claim 1 have been discussed above.  Osterhout discloses system wherein 
the system is a virtual or augmented reality headset.
(Osterhout Col Lines 45-50 discloses augmented reality eyepiece 100). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Osterhout with Raffa and Katz for the benefit of having a convenient portable system that projects information that can be easily viewed by a user and not require much space.


Claims 7-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Raffa in view of Katz in view of Kang, U.S. Patent Application Publication No. 20170223321, filed on 8/1/2014 (hereinafter Kang) in view of Singhatat U.S. Patent Application Publication No. 20170135612, filed on 11/14/2016 (hereinafter Singhatat).

As for claim 7, limitations of parent claim 1 have been discussed above.  Kang discloses system wherein 
the system includes a plurality of interconnectable modules, with a first module including the sensor, and a second module including the projector 
(Kang paragraph [0015] discloses interconnectable modules sensor module 204 and projector module 202). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kang with Raffa and Katz for the benefit of having a connectable modular system.

As for claim 8, limitations of parent claim 7 have been discussed above.  Kang discloses system wherein 
each module includes a communication port operably connected with a communication port of an adjacent module connected therewith 
(Kang paragraph [0015] discloses modules connected to system via communication ports such as electric conductor, WI-FI, BLUETOOTH®, an optical connection, an ultrasonic connection). 
Singhatat paragraph [0069] discloses communication ports can include USB, Bluetooth, ethernet and wireless ethernet. 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kang with Raffa and Katz for the benefit of having a connectable modular system.


Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175